DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-13) and Species B (Fig. 4, claims 1-9 and 11-13) in the reply filed on 12.02.2020 is acknowledged.
Claims 10 and 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12.02.2020.

Rejoinder
Independent claims 1 and 8 are allowable. Claims 10 and 14-20, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I (claims 1-13) and II (claims 14-20), and, Species A (Fig. 3), B (Fig. 4) and C (Fig. 5B), as set forth in the Office action mailed on 10.15.2020, is hereby withdrawn and claims 10 and 14-20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Terminal Disclaimer
The terminal disclaimer filed on 1.27.2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of  US 10283479 B2 and US 10672734 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Chien-hung Yu (Andy), Reg. #: 74,923, on 1.26.2021.
The application has been amended as follows (based on  the claims filed 12.02.2020): 
In claim 2, line 1, replace “wherein a” with –wherein the--.
In claim 6, line 4, replace “the encapsulant” with –an encapsulant--.
In claim 12, line 3, replace “the semiconductor substrate” with –a plurality of semiconductor substrates respectively--.
In claim 17, line 3, replace “the semiconductor substrate” with –a plurality of semiconductor substrates respectively--.
In claim 19, p. 6, line 4, replace “the plan view” with –a plan view--.


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose or suggest (claim 1) wherein a total area of the bottom surface of the second die is smaller than  a total area of the topmost surface of the semiconductor substrate, and a total thickness of the first die is substantially equal to only a total thickness of the at least one second die, the semiconductor substrate and the glue layer as recited within the context of the claim; claims 2-7 are dependent claims, (claim  8) wherein a total area of the top surface of the glue layer is substantially equal to a total area of the bottom surface of the second die, and a total thickness of the first die is substantially equal to only a total thickness of the at least one second die, the semiconductor substrate and the glue layer as recited within the context of the claim; claims 9-13 are dependent claims, (claim 14) a total area of the top surface of the glue layer is substantially equal to a total area of the bottom surface of the second die, and a total thickness of the first die is substantially equal to only a total thickness of the second die, the semiconductor substrate and the glue layer; claims 14-20 are dependent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 6972964 B2 to Ho et al discloses a first die (12), a second die (24) adhered (via 25) to a substrate (22), but fails to disclose or suggest all of the limitations of claims 1, 8 and/or 14.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRES MUNOZ whose telephone number is (571)270-3346.  The examiner can normally be reached on 8AM-5PM Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Andres Munoz/Primary Examiner, Art Unit 2894